Citation Nr: 1442800	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-02 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1  Entitlement to an increased rating for post-traumatic stress disease (PTSD), currently rated at 50 percent disabling.

2.  Entitlement to total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1964 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas, which in part, denied the Veteran's claims for a rating in excess of 50 percent for PTSD and TDIU.

The Board notes that, in addition to the paper claims file, there are paperless electronic (Virtual VA and VBMS) claims files associated with the Veteran's claims.  The Veteran's VBMS file does not contain any documents at this time.  A review of the documents in Virtual VA shows the Veteran's representative's appellate brief and other non-relevant or duplicative documents.

The issues of entitlement to presumptive service connection for coronary artery disease due to herbicide exposure and secondary to the Veteran's service connected PTSD have been raised by the Veteran's representative, but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Appellate Brief filed June 2014.  Therefore, these discrete issues are referred to the AOJ for appropriate action and are not a part of the current appeal.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

2. Service connection is also in effect for tinnitus, evaluated as 10 percent disabling, and hearing loss, evaluated as noncompensable.

3.  The Veteran's service-connected disabilities combine to a 40 percent rating from July 24, 2006, and combine to a 60 percent rating since February 23, 2010. 

4.  The Veteran has 1 year of a college education with work experience as a technical salesman in the oil industry and as a brick salesman.
 
5.  The weight of the competent and probative evidence indicates that the Veteran's service-connected PTSD does not preclude him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.304, 4.1-4.14, 4.130, Diagnostic Codes 9411 (2013).

2.  The criteria for a TDIU as due to service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.341, 4.1, 4.16, 4.18 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

After a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

In cases for increased rating claims, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affirmed in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, the March 2010 and June 2010 VCAA letters provided notice to the Veteran regarding the information and evidence needed to substantiate an increased rating claim for PTSD and TDIU, respectively.  These letters also informed the Veteran of what information and evidence must be submitted by him and what information and evidence would be obtained by VA.  In addition, the letters provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates.  Furthermore, the December 2011 SOC listed the rating criteria under the General Rating Formula for Mental Disorders for each percentage level of disability and under C.F.R. §§ 4.16 and 4.18 for TDIU.

Moreover, the Veteran's July 2010 and September 2011 written statements and his representative's June 2014 appellate brief demonstrate actual knowledge of the criteria to substantiate an increased rating claim for PTSD and TDIU.  In contending that a higher disability rating should be given, the June 2014 brief detailed the Veteran's symptoms exhibited during the July 2011 VA examination including those of impaired sleep due to nightmares, outbursts of anger, physical assault of his ex-wife, feelings of confusion with an inability to focus and concentrate, panic attacks at work, and a global assessment of functioning (GAF) score of 60.  Additionally, the Veteran's and his representative's statements describe the flashback he suffered at work and how this episode led to his termination from employment.  Given these statements, any error in notice regarding substantiating the increased rating claims for PTSD and TDIU are harmless because actual knowledge of what the evidence must show to support such claim is shown.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Therefore, to whatever extent the aforementioned letters and SOC are deficient in meeting the VCAA requirements, the Board notes that the claims file reflects that the Veteran had actual knowledge of the information and evidence necessary to substantiate his claims for an increased rating for PTSD and TDIU.

Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 556 U.S. 369 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination).

Relevant to the duty to assist, pertinent medical evidence associated with the claims file consisting of the Veteran's service treatment records, VA outpatient treatment records, and the April 2010 and July 2011 VA examination reports.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Veteran and his representative have not alleged that his disability has worsened since his last VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  

Moreover, the VA examination report and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include an interview with the Veteran, a review of the record, and a full examination addressing the relevant rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In summary, the notice and assistance duties imposed by the VCAA have been considered and satisfied with respect to the increased rating claims for PTSD and TDIU.  Any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

A.  PTSD

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. 

Under the General Rating Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

Under the formula, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, 16 Vet App at 444.

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Id.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not determinative of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not dispositive of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Applying the criteria to the facts of this case, the Board finds that the criteria for a 50 percent schedular rating for service-connected PTSD, but no higher, have been met for the entire appeal period.  The credible lay and medical evidence shows that the Veteran's service-connected PTSD has not resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Turning to the relevant evidence of record, the Veteran underwent VA treatment visits in February 2010, June 2010, September 2010, and April 2011and VA examinations in April 2010 and June 2011.

The February 2010 VA mental health clinic visitation note reflects his feelings of hopelessness, firm denial of any suicidal and homicidal ideation, and denial of any history of suicide attempts.  He reports growing more depressed and anxious since his mother's death two years ago.  He stated he lost his job "because I just couldn't function."  The clinician observed the Veteran was casually and appropriately dressed; he was pleasant and cooperative; he spoke at a normal rate and tone; he had no audio visual hallucinations or psychosis; his mood was depressed and anxious; his thought processes were logical and goal directed; his thought content contained no delusions or paranoia; and his judgment and insight were fair.  A GAF score of 50 was assigned.  The clinician noted the Veteran "...was last seen in TRP by Dr. Adelson in 2007."

In April 2010, Veteran had a VA examination for his diagnosed PTSD.  The exam report reflects the Veteran's complaints of flashbacks, nightmares, intrusive memories, insomnia, social isolation and avoidance, anger control problems, loss of interest, feelings of detachment, poor concentration, hypervigilance, and exaggerated startled response.  He reported being arrested for domestic violence 14 months earlier.  He denied having any history of suicide attempts.  The VA examiner opined "[t]he claimant's unemployment is due to the effects primarily of a mental condition because he had a flashback while doing a seminar and after that he was laid off and he has not been able to find a job since then."  The examiner observed that the Veteran's appearance and hygiene were appropriate; his affect and mood showed a disturbance of motivation and mood; his communication and speech were within normal limits; his concentration was impaired; and he did not display any panic attacks, suspiciousness, or obsessive-compulsive behavior.  The Veteran denied having delusions and hallucinations. The Veteran was found capable of managing his finances and not having any difficulty performing activities of daily living.  The examiner found the Veteran's outbursts of anger and discomfort being around people made it difficult to establish and maintain effective work/school and social relationships, maintain effective family role functions, and intermittently be able to perform recreation or leisure activities.  The Veteran was assigned a GAF score of 55.

The June 2010 VA outpatient treatment note reflects the Veteran's report of not being able to conduct technical seminars because he was unable to tolerate crowds, froze up and lost his ability to speak.  He stated he took a side job that did not require being around people but that it paid substantially less than his vocation.  He endorsed depressed mood but denied homicidal or suicidal ideations, while admitting he has sometimes debated whether life is worth living.  He reported living with a lady friend and frequently playing golf, refurbishing furniture, and playing with his grandchildren.  He reported experiencing intrusive images and nightmares.  He appeared well groomed, casually dressed and with good hygiene.  He was calm and cooperative.  He spoke at a normal tone, volume and inflection.  His affect was euthymic with logical and goal directed thought processes.  He displayed no delusions or paranoia, flight of ideas, looseness of associations, or audio visual hallucinations.  He was alert, awake and oriented to person, place and time.  He exhibited good insight and judgment.  The examiner assigned a GAF score of 50.  The Veteran reported his last use of medication was in December 2008.

The September 2010 VA outpatient treatment note reflects the Veteran's report of feeling less anxious and denial of depressed mood, suicidal or homicidal ideations.  He also stated that much of his anxiety was related to his previous job and that his current employment is much less stressful.  He reported sleeping 8 hours nightly.  He appeared for the treatment visit well groomed and with good hygiene.  He was calm and cooperative.  He spoke at a normal tone, volume and inflection.  The examiner found his mood to be "good" and his affect was euthymic.  His thought processes were logical and goal-directed with no delusions or paranoia, flight of ideas, looseness of associations, or audio visual hallucinations.  He was alert, awake and oriented to person, place and time.  He exhibited good insight and judgment.  A GAF score of 70 was assigned.

The January 2011 VA outpatient treatment note reflects the Veteran's denial of depressed mood and suicidal and homicidal ideations.  He presented for the treatment visit well groomed and was calm and cooperative.  He spoke with a normal tone, volume, inflection, rhythm, and rate.  His mood was described as "better" and his affect was euthymic.  He reported not feeling down, depressed, or hopeless.  His thought content contained no delusions, paranoia, flight of ideas, looseness of associations, or audio visual hallucinations.  He was alert, awake and oriented to person, place and time.  His insight was good and his judgment fair.  A GAF score of 70 was assigned.

The April 2011 VA outpatient treatment note reflects the Veteran's reports of good mood without depressive symptoms and no suicidal or homicidal ideations.  He denied intrusive thoughts or flashbacks, nightmares, and uncontrolled temper or irritability.  He reported sleeping seven hours nightly and maintaining his interest in activities like playing golf and tending to his pets.  He complained of feelings of restlessness during the day.  He presented for the examination well groomed and was calm and cooperative.  He spoke with a regular rhythm and rate with a normal tone, volume and inflection.  His mood was described as "good" and his affect was euthymic and congruent.  His thought processes were logical and goal-oriented with no delusions, paranoia, flight of ideas, looseness of associations, and audio visual hallucinations.  He was alert, awake and oriented to person, place and time.  His insight and his judgment were good.  A GAF score of 80 was assigned.

The July 2011 VA medical examination report reflects the Veteran's report of feeling sad, down or empty two to three times a week, having low energy levels, his reduced interest in sex, fluctuations in appetite, and "not good" sleep.  He reported having good relationships with his two children and having friends he spoke to on a regular basis.  His concentration was "not very good" as his mind wandered and was forgetful.  He denied suicidal and homicidal ideation.  He complained of intrusive thoughts and flashbacks two to three times per week and nightly nightmares.  He reported his flashbacks elicit symptoms of panic, paralysis, and being unable to speak.  He reported feeling distant from others and emotionally numb.  He reported always being on guard and being easily startled by loud noises.  The examiner observed no symptoms of obsessive compulsive behaviors.  The Veteran was cooperative and his speech was unremarkable.  His thought processes were logical and goal-directed with no evidence of hallucinations or delusions during the examination.  His mood was appropriate to context and his affect was mood congruent.  He was oriented to person, place and time.  He was able to spell a five letter word forwards but not backwards and unable to accurately complete the serial 7s and 3s.  The examiner found good insight and judgment and noted the Veteran was capable of handling his own finances.  He was assigned a GAF score of 60.

The Veteran was seen a few weeks after his examination in July 2011 for a VA outpatient treatment visit.  The report reflects his description of doing "pretty good", no depressive symptoms, and being in a good relationship with his fiancée.  He denied suicidal or homicidal ideations and reported he has some intrusive memories.  He appeared well groomed and neatly dressed.  He spoke with a regular rhythm and rate with a normal tone, volume and inflection.  His affect was euthymic and congruent.  His thought processes were logical and goal-directed with no delusions, paranoia, flight of ideas, looseness of associations, and audio visual hallucinations.  He was alert, awake and oriented to person, place and time.  His insight and judgment were good.  No GAF score was assigned.

The Board notes that the record is devoid of any medical evidence from February 2009 to February 2010 - the one year time period prior to his claim filing date.  The Veteran has not identified any medical providers who treated him during this period nor has he provided any private treatment records.  Moreover, the February 2010 VA treatment record states the Veteran was last seen in TRP in 2007.  Thus, the record does not contain any evidence from the time period one year before the Veteran filed his increased rating claim.

The record evidence shows the Veteran has difficulty in adapting to stressful circumstances (including work or a work like setting).  However, the record evidence shows that the Veteran does not symptoms of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; nor an inability to establish and maintain effective relationships.  

The record evidence shows the Veteran dislikes being in crowds and is unable to make presentations before groups of people because of his flashbacks.  Furthermore, the April 2010 examiner found the Veteran's outbursts of anger and discomfort being around people made it difficult to establish and maintain effective work/school and social relationships, maintain effective family role functions, and intermittently be able to perform recreation or leisure activities.

In June 2010, the Veteran admitted he has sometimes debated whether life is worth living.  However, he firmly denied or denied suicidal ideation at each and every VA treatment visit and during his two VA examination.  Accordingly, the record evidence does not show the Veteran has suicidal ideations.

The Veteran did not complain of any obsessional rituals and the July 2011 VA examiner found the Veteran did not exhibit any obsessive compulsive behaviors.

The VA clinicians found the Veteran's thought process to be logical and goal directed during his treatment and examination visits.  Additionally, the clinicians found his thought contents contained no delusions, paranoia, flight of ideas, or looseness of associations.  

The Veteran in February and June 2010 endorsed a depressed mood but in September 2010, January 2011 and April 2011 he denied being depressed or reported being in a "good" mood.  The Veteran reported that he is unable to tolerate crowds and in front of crowds loses his ability to speak because he feels paralyzed.  In July 2011, he stated he was always on guard and his flashbacks elicit symptoms of panic and paralysis.  However, he reported his flashbacks occur two or three times per week.  In June 2010, he reported frequently playing golf and playing with his grandchildren.  In September 2010, he stated that much of his anxiety was related to his previous job and that his current job is much less stressful.  The record evidence shows the Veteran is panic stricken when around crowds but he is able to function independently, appropriately and effectively.  Both the April 2010 and July 2011 VA examiners found the Veteran was able to handle his own finances.  Accordingly, the record evidence shows the Veteran is not in a near-continuous panic or depression.  Rather, his feelings of depression comes and goes and his feelings of panic occurs when he is in a crowded environment, as when he had to present technical seminars in his previous vocation.

The record evidence shows the Veteran does not neglect his personal appearance and hygiene.  He presented himself for his VA treatment visits and examinations well groomed and with good personal hygiene.  

The Veteran reported having a good relationship with his two children, playing with his grandchildren, and having a fiancé and friends.  Therefore, the Board finds that the record evidence fails to show the Veteran's symptomatology meet the criteria for a 70 percent rating.

With respect to whether the Veteran's PTSD warrants the maximum 100 percent disability rating at any time pertinent to this appeal, the Board observes that the evidence does not demonstrate symptomatology which is more suggestive of total occupational and social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In this regard, none of the contemporaneous records or examination reports reflects any gross impairment in thought process or communication and marked cognitive impairment was not found in the July 2011 examination.  He was consistently found to be fully oriented, except for transitory flashbacks.  He denied having and the objective examination did not find any delusions or hallucinations.  In addition, the treating clinicians found the Veteran was well groomed and there was no suggestion that he was unable to maintain minimum personal hygiene.

Moreover, total social impairment was not demonstrated as the Veteran reported relationships with his children, grandchildren, fiancé, and friends.  Total occupational impairment was not demonstrated in that the Veteran reported being employed in a new less stressful job.  In addition, the July 2011 VA examiner opined that the Veteran might be able to perform another type of job in which he does not have to give presentations.  Therefore, a maximum, 100 percent rating is not warranted for any period pertinent to this appeal.  See 38 C.F.R. § 4.130.

The Board further finds that the GAFs assigned in this case are consistent with no more than the 50 percent rating currently assigned.  As noted, the Veteran has been assigned GAF scores that have ranged from 50 to 80.  

Collectively, the assigned scores are indicative of moderate or serious symptoms under the DSM-IV guidelines.  As noted, however, assigned GAF scores are not dispositive of the evaluation issue but must be considered in light of the actual symptoms; the objective findings regarding the Veteran's symptoms do support a finding of moderate impairment.  See 38 C.F.R. § 4.126(a).  His lowest GAF score of 50 representing serious symptoms was assigned in February and June 2010.  In July 2011, the Veteran was assigned a GAF score of 60, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Moreover, the GAF scores of 70 and 80 reflect less impairment than that contemplated by the 50 percent rating currently assigned; as such, it clearly provides no basis for an even higher rating.

Accordingly, the collective evidence supports a finding that, during the instant appellate period, the Veteran's PTSD has been characterized by symptomatology which results in reduced reliability and productivity, consistent with current 50 percent disability rating.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds at no point pertinent to the appellate period has the Veteran's PTSD been shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.     § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's PTSD at all times pertinent to this appeal.  As discussed above, the Veteran's predominant subjective and objective psychiatric symptoms impact his overall social and occupational functioning.  A comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  Further, as noted, the rating schedule provides a higher rating based on evidence demonstrating more severe impairment. 

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R.  § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

B.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2013).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2013).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether a veteran is entitled to a TDIU, neither the veteran's nonservice-connected disabilities nor advancing age may be considered. 

The Board has reviewed all the evidence in the Veteran's claims file.  The Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran is service-connected for PTSD, tinnitus, and hearing loss, which combines for a 40 percent rating from July 24, 2006, and for a combined 60 percent rating since February 23, 2010.  Thus, the Veteran does not meet the threshold disability percentage requirements of 38 C.F.R. § 4.16(a). 

That notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).  Therefore, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected condition and advancing age, which would justify a total rating based upon individual unemployability on an extraschedular basis.  See Van Hoose, 4 Vet. App. at 363. 

The Veteran reported on his VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, that he had 1 year of a college education. Regarding his work history, the Veteran has reported that he had work experience in technical sales in the oil industry from January 2003 to March 2009 and worked part-time in brick sales since January 2010.  The Veteran stated there are only roughly 20 people who can perform the technical sales he was doing. 

During his VA treatment visit in June 2010, the Veteran reported that he was engaged in a side job that does not require being around people that pays substantially less than his vocation.  The April 2010 VA examiner found that the Veteran's outbursts of anger and discomfort being around people made it difficult to establish and maintain effective work/school and social relationships.  Then at his April 2011 VA treatment visit, the Veteran reported good mood without depressive symptoms and denied having intrusive thoughts, flashbacks, nightmares, or irritability.  At his July 2011 VA examination, he reported re-experiencing flashbacks and nightmares which caused significant psychological distress and negatively impacted his family and occupational functioning.  In reviewing the Veteran's medical history, the July 2011 examiner opined "...[the Veteran's] symptoms were exacerbated by his divorce, but he responded well to medication and has shown continued progress over his last few [mental health physician] appoints [sic]."  The examiner then went on to note "[the Veteran] was informed about behavioral therapy for his panic-like symptoms, but he has not wanted to engage in the TRP program, preferring to address his symptoms with medication alone."  The examiner assessed the Veteran as having "psychiatric symptoms that cause moderate functional impairment."  

The Veteran's representative points out that the examiner stated it would be difficult for the Veteran to find employment considering the competitive labor market.  Such consideration of job market conditions is not permitted for TDIU purposes.  See Van Hoose, 4 Vet. App. at 363.  The competent and probative medical opinions in the record indicate the Veteran's service-connected PTSD does not prevent gainful employment.  Indeed, there is no evidence that the Veteran's service-connected PTSD prevented him from obtaining and maintaining gainful employment in which he had limited contact with others.  The Board places greater probative weight on the medical opinions concerning the Veteran's employment capability than the Veteran's lay contentions as to the limitations caused by his disabilities. 

Again, the issue is not whether the Veteran is unemployed or has difficulty finding employment, but rather, whether the Veteran is capable of performing acts required by employment.  See Van Hoose, 4 Vet. App. at 363.  The evidence does not show that he cannot perform the acts required by employment in which he has limited contact with others due to his service-connected PTSD.  While the Board is cognizant that the Veteran would have difficulty working due to having problems dealing with crowds, low energy, and poor sleep, the preponderance of the evidence of record demonstrates that the Veteran is not precluded from securing and following substantially gainful employment due to his service-connected PTSD. 

The probative evidence of record shows that the Veteran is capable of performing the acts required in obtaining and maintaining a substantially gainful occupation in which he has limited contact with others.  Unfortunately, the fact that the Veteran is currently working part-time or may have difficulty finding a job in his previous vocation is not determinative in adjudicating a claim for a TDIU rating.  As previously stated, the evidence does not show that the Veteran's service-connected PTSD makes him incapable of performing the physical and mental acts required by employment in which he has limited interaction with others.  Thus, entitlement to a TDIU is not warranted. 

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A rating in excess of 50 percent for PTSD is denied.

Entitlement to a TDIU is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


